department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc tl-n-417-00 uilc internal_revenue_service national_office field_service_advice memorandum for special litigation assistant cc from subject jasper l cummings jr associate chief_counsel cc corp who is the proper party to extend the statute_of_limitations for taxpayer’s consolidated_group for the group’s taxable years ended and this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination tl-n-417-00 appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer - taxpayer - corp a - corp b - - corp c corp d - corp a mergco - corp b mergco - merger sub - new name a - new name b - new name c - llc llc - - individual a - - year - year year - - year - year date a - - date b - date c - date d date e - - date f issues tl-n-417-00 whether the consent which was signed by the individual a an officer of corp a on date d days after corp a merged with and into llc is valid who is the proper party to extend the statute_of_limitations with regard to - a taxpayer for its taxable_year and short_year b taxpayer for taxable_year sec_1 and should the service seek transferee_liability under sec_6901 against the transferee-successor conclusions yes we believe that there is a very strong likelihood that the form_872 is valid and enforceable against llc the successor under primary legal liability theories as well as under the doctrines of equitable reformation and ratification a taxpayer - the service should obtain consents one each from llc llc and corp d llc may execute the consent as successor to new name a formerly corp a llc is primarily liable as a successor under delaware law to new name a for the latter’s pre-merger liabilities including new name a’s several_liability for the consolidated tax of taxpayer for taxable_year and short_year llc and corp d may execute their respective consents as alternative agents for the surviving former members of taxpayer you should identify the taxpayer on the front page of the form sec_872 obtained from the following entities as follows llc llc no ein as successor to new name a ein xx- xxxxxxx formerly corp a put an asterisk after the words corp a and then another asterisk at the bottom of the form_872 followed by - this is with respect to corp a’s several_liability for the consolidated federal_income_tax of the corp a and tl-n-417-00 subsidiaries consolidated_group for the group’s taxable years ending year and short_year llc llc formerly new name c ein xx-xxxxxxx as alternative agent for the corp a ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then another asterisk at the bottom of the form_872 followed by - this is with respect to the consolidated federal_income_tax of the corp a and subsidiaries consolidated_group for the group’s taxable years ending year and short_year corp d corp d ein xx-xxxxxxx as alternative agent for the corp a ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then another asterisk at the bottom of the form_872 followed by - this is with respect to the consolidated federal_income_tax of the corp a and subsidiaries consolidated_group for the group’s taxable years ending year and short_year b taxpayer - the service should obtain a total of consents of the consents of them should be executed by a current officer of llc on behalf of llc the remaining consents should be executed by a current officer of corp d on behalf of corp d with respect to the consents you obtain from llc of the consents will extend the statute_of_limitations with regard to taxpayer 2's taxable_year the year new name b then known as corp b was the common parent the other consents involve year sec_3 and years when llc then known as new name c was the common parent of these you should obtain a form_872 covering solely year tl-n-417-00 separate from year sec_4 and because year involves potential tax_liabilities arising from various partnerships in which a member of taxpayer specifically new name c as common parent was a partner llc may execute the consent covering taxable_year both as successor by merger to new name b formerly corp b and as alternative agent for the surviving former members of taxpayer llc is primarily liable as a successor under delaware law to new name b for the latter’s pre-merger liabilities including new name b’s several_liability for the consolidated tax of taxpayer for taxable_year sec_1 and llc is also an alternative agent under temp_reg sec_1_1502-77t a ii to taxpayer for taxable_year and therefore may also execute the consents as alternative agent under temp_reg sec_1_1502-77t a ii for the surviving former members of taxpayer the taxpayer should be identified on the front page of this form_872 as follows llc for year llc formerly new name c ein xx-xxxxxxx as successor to new name b ein xx-xxxxxxx formerly corp b and as alternative agent for the corp b ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then another asterisk at the bottom of the form_872 followed by - this is with respect to the consolidated federal_income_tax of the corp b ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable_year ending year llc may execute the consent covering taxable_year sec_3 and as alternative agent for the surviving former members of taxpayer 1although technically llc is a successor to new name b for these years as well as year we do not have to concern ourselves with such successor liability in year sec_3 and because llc then known as new name c was a member of taxpayer in those years and therefore is severally liable in its own right for the entire consolidated tax of taxpayer arising in those years further we also do not have to concern ourselves with llc 2's status as alternative agent under temp_reg tl-n-417-00 the taxpayer should be identified on the front page of this form_872 as follows llc for year llc formerly new name c ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then another asterisk at the bottom of the form_872 followed by - this is with respect to the federal_income_tax of the new name c ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable_year ending year llc for year and year llc formerly new name c ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then another asterisk at the bottom of the form_872 followed by - this is with respect to the federal_income_tax of the new name c ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable years ending year and year the remaining of the consents should be executed by a current officer of corp d on behalf of corp d as noted above a separate form_872 should be obtained with regard to taxpayer 2's year the year new name b then known as corp b was the common parent the other consents covering year sec_3 and years when llc then known as new name c was the common parent of taxpayer the form_872 covering year has been separated from year sec_4 and because year also involves potential partnership liabilities sec_1_1502-77t- a ii because it was the common parent in those years so it is an alternative agent under temp_reg sec_1_1502-77t a i tl-n-417-00 corp d should execute the form sec_872 as alternative agent under temp_reg sec_1_1502-77t a ii to the surviving former members of taxpayer corp d is a successor to llc and is a successor to a successor to new name b the taxpayer should be identified on the front page of these form sec_872 as follows corp d for year corp d ein xx-xxxxxxx as alternative agent for the corp b ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then another asterisk at the bottom of the form_872 followed by - this is with respect to the consolidated federal_income_tax of the corp b ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable_year ending year corp d for year corp d ein xx-xxxxxxx as alternative agent for the new name c ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then another asterisk at the bottom of the form_872 followed by - this is with respect to the consolidated federal_income_tax of the new name c ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable_year ending year corp d for year and year corp d ein xx-xxxxxxx as alternative agent for the new name c ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then another asterisk at the bottom of the form_872 followed by - tl-n-417-00 this is with respect to the consolidated federal_income_tax of the new name c ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable years ending year and year no there is no need to rely on transferee_liability as the form_872 extending the statute_of_limitations to date is valid and enforceable facts corp a as common parent filed the consolidated tax returns of taxpayer for taxable_year and short_year corp b as common parent filed the consolidated tax returns of taxpayer for taxable_year on date a corp a and corp b formed corp c which in turn formed corp a mergco and corp b mergco on date a corp a mergco and corp b mergco merged with and into corp a and corp b respectively corp a and corp b survived these mergers but became wholly-owned subsidiaries of corp c corp a corp b and corp c changed their names to new name a new name b and new name c respectively on date b new name c formed llc as a single-member limited_liability_company under the provisions of the delaware limited_liability_company act act new name c llc and new name a entered into an agreement and plan of merger on date c new name a merged into llc which survived the merger llc was from its very start a disregarded_entity for federal tax purposes after the merger llc owned the former members of taxpayer the following paragraphs of the agreement and plan of merger paralleled certain provisions of the act upon the effective date and time of the merger all debts liabilities and duties of each of the business entities that have been merged shall thereafter attach to the surviving entity and may be enforced against it to the same extent as if such debts liabilities and duties had been incurred or contracted by it see del code ann tit through see sec_301_7701-3 tl-n-417-00 on date d three days after the merger individual a an officer of new name a executed a form_872 extending the statutes of limitations on assessment of taxpayer for its taxable_year and short_year individual a states that on date d he did not know that the merger had already taken place on date d individual a was also an officer of both llc and new name a corp d unrelated to either taxpayer or formed merger sub solely for the purpose of merging into new name c corp d merger sub and new name c entered into an agreement of merger on date e acting pursuant to this merger agreement new name b merged with and into new name c and merger sub merged with and into new name c new name c survived these mergers but became a wholly-owned subsidiary of corp d almost year later on date f new name c converted to llc a single-member delaware llc5 and became a disregarded_entity relevant provisions of its limited_liability_company agreement document provide in accordance with section g sic of the delaware limited_liability_company act the llc company shall constitute a continuation of the existence of the corporation in the form of a delaware limited_liability_company and for all purposes of the laws of the state of delaware shall be deemed to be the same entity as the corporation the manager is an agent of the company for the purposes of its business the act of the manager binds the company no third party dealing with the company will be required to ascertain whether the manager is acting within the scope of the manager’s authority the manager may appoint officers of the company the officers and assign in writing titles including without limitation president vice president secretary and treasurer to any such person unless the manager decides otherwise if the title is one commonly used for officers of a business corporation formed under the delaware general corporation law the assignment of such title shall constitute the the taxpayer on this form was identified as new name a formerly corp a and subsidiaries 5del code ann tit tl-n-417-00 delegation to such person of the authorities and duties that are normally associated with that office including to the extent applicable the power to bind the company corp d is the sole member of llc llc and llc are both in existence and the items of both are included in consolidated_returns filed by corp d law and analysis issue - the consent executed on date d is valid you have asked whether the form_872 executed by individual a on date is valid we believe it is the regulations under sec_6501 do not specify who may sign consents executed under that section accordingly the service applies the rules applicable to the execution of the original returns to the execution of consents to extend the time to make an assessment revrul_83_41 1983_1_cb_399 clarified and amplified revrul_84_165 1984_2_cb_305 in the case of corporate returns sec_6062 provides that a corporation’s income_tax returns must be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to act individual a at the time he signed the form_872 consent to extend the time to assess tax was an officer of new name a and llc individual a was listed as an assistant vice president on the formation documents for llc at the time he signed for new name a as their authorized representative he was instead assistant vice president of the company which was the successor of new name a it was new name c’s general practice for individual a to be an officer of new name c’s various subsidiaries so that he could sign returns claims consents and other tax documents for both organizations ie new name a and llc during their respective existence individual a was authorized to sign the consent in question even if individual a did not have actual authority to sign the form_872 he had inherent authority holding himself out as the officer having the authority to deal with the service and to sign tax documents as vice president-tax and taking his actions into account it would be difficult for the service to have understood anyone else to have had the authority to sign consents no actions were taken on individual a’s part to suggest otherwise at the very least individual a knew the merger was approaching and probably intended to bind whichever organization was in existence at the time he signed the extension obtaining a ratification of the form_872 from individual a or his tl-n-417-00 equivalent in llc as it now exists would corroborate that equitable reformation might also be an option as the consent does not represent the agreement of the parties due to a mistake in execution see 92_tc_776 because individual a was or would have been authorized to sign the form_872 for either organization and because llc is the same organization as new name a we believe the form_872 executed by individual a on date d should be valid issue - llc llc and corp d are the proper parties to execute form sec_872 sec_1_1502-77 provides that the common parent with certain exceptions not applicable here is the sole agent for each member of the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year the common parent in its name will give waivers and any waiver so given shall be considered as having also been given or executed by each such subsidiary thus the common parent is the proper party to sign consents including the form_872 waiver to extend the period of limitations for all members in the group id the common parent and each subsidiary which was a member of the consolidated_group during any part of the consolidated_return_year is severally liable for the tax for such year sec_1_1502-6 temp_reg sec_1_1502-77t captioned alternative agents of the group temporary applies to waivers for taxable years for which the due_date without extensions of the consolidated_return is after date temp_reg sec_1_1502-77t b in this case the due dates of the consolidated_returns at issue for taxpayer and taxpayer are all after date the issue is who are the proper parties to consent to extending the statutes of limitations on assessment with regard to taxpayer sec_1 and neither new name a nor new name b are in existence llc and llc remain in existence temp_reg sec_1_1502-77t a provides that a waiver of the statute_of_limitations with respect to a consolidated_group given by any one or more corporations referred to in paragraph a is deemed to be given by the agent of the group temp_reg sec_1_1502-77t a lists the following alternative agents to act on behalf of the group i the common parent of the group for all or any part of the year to which the notice or waiver applies ii a successor to the former common parent in a transaction to which sec_381 a applies iii the agent designated by the group under sec_1 d or iv if the group remains in existence under sec_1_1502-75 or the common parent of the group at the time the notice is mailed or the waiver given tl-n-417-00 a form sec_872 to extend the statute_of_limitations with regard to taxpayer subparagraph a i does not apply here because new name a formerly corp a the common parent of taxpayer for the years to which these waivers apply merged with and into llc on date c and is no longer in existence subparagraph a iii does not apply because there are no facts that show that a substitute agent for taxpayer was designated either by new name a before it went out of existence or by the former members of taxpayer finally subparagraph a iv does not apply because the merger of new name a with and into llc did not constitute a reverse_acquisition the only subparagraph applicable here is a ii which lists as an alternative agent a successor to the former common parent in a transaction in which sec_381 applies sec_381 applies to an acquisition of assets of a corporation by another corporation in a distribution to such other corporation to which sec_332 relating to liquidations of subsidiaries applies or in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corporations applies but only if the transfer is in connection with a reorganization described in subparagraphs a c d f or g of sec_368 on date c new name a merged with and into llc a newly formed limited_liability_company that was classified for federal tax purposes as a disregarded_entity under sec_301_7701-3 because llc is not a corporation for purposes of sec_381 it cannot be considered a successor in a transaction qualifying under sec_381 as required by temp_reg sec_77t a ii and therefore it cannot be an alternative agent under temp_reg sec_1_1502-77t a ii however a merger of new name a into llc may constitute an a c or d_reorganization under sec_368 with new name c now called llc llc 1’s single member if so then llc which at that time was still classified as a corporation for federal_income_tax purposes would be the successor to new name a in a transaction qualifying 6this could not have constituted a reverse_acquisition for the following reasons taxpayer new name a and subsidiaries consolidated_group had terminated on date a and the common parent of the new consolidated_group of which new name a was a member at that time was new name c formerly corp c 7importantly whether a merger of a corporation into a disregarded_entity constitutes a sec_368 merger of the corporation into the corporate member of the disregarded_entity is an unresolved issue see prop sec_1_368-2 reg-106186-98 2000_23_irb_1226 date therefore you should determine whether the merger constitutes a c or acquisitive_d_reorganization under sec_368 tl-n-417-00 under sec_381 llc would therefore be an alternative agent under temp_reg sec_1_1502-77t a ii for the surviving former members of taxpayer for its taxable_year and short_year the form_872 should be captioned llc ein xx-xxxxxxx formerly new name c as alternative agent for the corp a ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and put another asterisk at the bottom of the first page of the form_872 and type this is with respect to the consolidated federal_income_tax of the corp a and subsidiaries consolidated_group for the group’s taxable years ended year and short_year the form_872 should be signed by a current officer of llc in addition to his signature the signature block should include his name typed his official title and the name of llc sec_6061 at the time new name a merged into llc llc was known as new name c and was taxable as a corporation it has recently converted to a delaware limited_liability_company and a disregarded_entity therefore to be failsafe we recommend that you also obtain a form_872 from corp d as alternative agent for the taxpayer group corp d appears to be a successor of a successor to new name a as noted above the merger of new name a into llc may qualify as either an a c or d_reorganization under sec_368 but see footnote if so then new name c would be considered a successor to new name a in a transaction to which sec_381 applies also new name c's later conversion to a delaware llc may be treated for federal tax purposes as a deemed sec_332 liquidation another sec_381 transaction if so corp d as the sole member of llc would be a successor to new name c now known as llc a transferor_corporation in a transaction to which sec_381 applies accordingly corp d would be an alternative agent under temp_reg sec_1_1502-77t a ii as a successor to a successor to the surviving former members of taxpayer for its taxable_year and short_year thus the form_872 should be captioned corp d ein xx-xxxxxxx as alternative agent for the corp a ein xx-xxxxxxx and subsidiaries consolidated_group 8we note that under delaware law a corporation that converts to an llc is for all purposes the same entity that existed before the conversion del c f tl-n-417-00 put an asterisk after the word group and put another asterisk at the bottom of the first page of the form_872 and type this is with respect to the consolidated federal_income_tax of the corp a and subsidiaries consolidated_group for the group’s taxable years ended year and short_year the form_872 should be signed by a current officer of corp d in addition to his signature the signature block should include his name typed his official title and the name of corp d sec_6061 and sec_6062 if the merger of new name a into llc does not constitute a tax-free a c or d_reorganization then llc would not qualify as an alternative agent of taxpayer also if the conversion of new name c into llc ie into a delaware llc is not treated as a sec_332 liquidation corp d would not qualify as an alternative agent of taxpayer therefore as a safety precaution you should obtain a form_872 extending the statute_of_limitations on assessment as to taxpayer for its taxable_year and short_year from llc as a successor to new name a under delaware law llc is primarily liable as a successor under section of the delaware limited_liability_company act for the all the debts and obligations of new name a new name a formerly corp a is severally liable for the entire amount of the federal_income_tax owed by taxpayer for its taxable_year and short_year years in which corp a was a member of taxpayer sec_1_1502-6 thus llc is primarily liable under delaware law for new name a’s several_liability for the entire amount of the federal_income_tax owed by taxpayer for its taxable_year and short_year if llc has sufficient assets to cover the full extent of taxpayer 1’s tax liabilities9 then whether or not the transactions described above qualify as transactions to which sec_381 applies any form_872 obtained from llc as successor to new name a would nonetheless be valid to extend the statute_of_limitations for corp a’s year and short_year returns accordingly you should obtain form_872 from llc should be captioned llc as successor to new name a ein xx-xxxxxxx formerly corp a 9we note that llc still has as its subsidiaries many if not most of the surviving former members of taxpayer tl-n-417-00 put an asterisk after corp a and put another asterisk at the bottom of the first page of the form_872 and type this is with respect to corp a’s several_liability for the consolidated federal_income_tax of the corp a and subsidiaries consolidated_group for the group’s taxable years ended year and short_year the form_872 should be signed by a current officer of llc in addition to his signature the signature block should include his name typed his official title and the name of llc sec_6061 b form sec_872 to extend the statute_of_limitations for taxpayer year with regard to year subparagraph a i does not apply because new name b formerly corp b the common parent of taxpayer for the year to which the waiver applies ie year is no longer in existence subparagraph a iii does not apply because there are no facts that show that a substitute agent for the taxpayer group was designated either by new name b before it went out of existence or by the former members of taxpayer finally subparagraph a iv does not apply because the merger of new name b with and into new name c did not constitute a reverse acquisitiondollar_figure the only subparagraph applicable here is a ii which lists as an alternative agent a successor to the former common parent in a transaction in which sec_381 applies sec_381 applies to an acquisition of assets of a corporation by another corporation in a distribution to such other corporation to which sec_332 relating to liquidations of subsidiaries applies or in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corporations applies but only if the transfer is in connection with a reorganization described in subparagraphs a c d f or g of sec_368 on date a corp b mergco merged with and into corp b and corp b survived the shareholders of corp b received over of the outstanding_stock of corp c which simultaneously changed its name to new name c and corp b which simultaneously changed its name to new name b became a wholly-owned 10this could not have constituted a reverse_acquisition for the following reasons new name b was no longer the common parent of taxpayer and had not been the common parent for almost years and llc then known as new name c merged out of existence in a second transaction that occurred on that same day the only reverse_acquisition that occurred in this case occurred on date a when corp c now known as llc became the new common parent of taxpayer tl-n-417-00 subsidiary of new name c this transaction constituted a reverse_acquisition under sec_1_1502-75 thus taxpayer continued in existence with a new common parent taxpayer continued in existence up until date e when new name c became a wholly-owned subsidiary of corp d on that day new name b merged with and into corp c and corp c survived with regard to taxpayer new name c now known as llc was the common parent of taxpayer for its taxable years ended tax_year sec_3 and llc is also the alternative agent under temp_reg sec_1_1502-77t a iv of taxpayer for its taxable years ended year sec_3 and furthermore new name b merged into llc at the time the latter was known as new name c thus new name c is a successor under delaware state law to new name b and therefore it is liable for all of new name b’s debts and obligations including its several_liability for the consolidated tax of taxpayer for the years in which new name b was a member year sec_3 and with regard to year sec_3 and years in which new name c now known as llc was the common parent of taxpayer subparagraph a i applies llc formerly new name c is still in existence and therefore can execute the form sec_872 extending the statute_of_limitations for taxpayer accordingly the form_872 obtained from llc should be captioned llc for year llc formerly new name c ein xx-xxxxxxx as successor to new name b ein xx-xxxxxxx formerly corp b and as alternative agent for the corp b ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then at the bottom of the form_872 type -- this is with respect to the consolidated federal_income_tax of the corp b ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable_year ending year llc for year llc formerly new name c ein xx-xxxxxxx and subsidiaries consolidated_group tl-n-417-00 put an asterisk after the word group and then at the bottom of the form_872 type -- this is with respect to the federal_income_tax of the new name c ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable_year ending year llc for year and year llc formerly new name c ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then at the bottom of the form_872 type -- this is with respect to the federal_income_tax of the new name c ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable years ending year and year these form sec_872 should be signed by a current officer of llc in addition to his signature the signature block should include his name typed his official title and the name of llc sec_6061 you should also obtain a form_872 from corp d as alternative agent for taxpayer for taxable_year sec_1 and it appears that corp d is an alternative agent because it is a successor to a successor to new name b for tax_year and a successor to new name c now known as llc for tax_year sec_3 and the merger of new name b into new name c most likely constitutes an a or c reorganization under sec_368 or a liquidation under sec_332 and thus new name c is a transferor to common parent new name b in a transaction to which sec_381 applies then new name c's recent conversion to a delaware limited_liability_company and a disregarded_entity is treated for federal tax purposes as a deemed sec_332 liquidation if this is so corp d its sole member and sole shareholder prior to its conversion would be treated as a successor to new name c now known as llc in a transaction to which sec_381 applies thus corp d is a successor to a successor ie new name c and therefore is an alternative agent under temp_reg sec_1_1502-77t a ii accordingly the form_872 should be captioned 11see footnote tl-n-417-00 corp d for year corp d ein xx-xxxxxxx as alternative agent for the corp b ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then at the bottom of the form_872 type -- this is with respect to the consolidated federal_income_tax of the corp b ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable_year ending year corp d for year corp d ein xx-xxxxxxx as alternative agent for the new name c ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then at the bottom of the form_872 type -- this is with respect to the consolidated federal_income_tax of the new name c ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable_year ending year corp d for year and year corp d ein xx-xxxxxxx as alternative agent for the new name c ein xx-xxxxxxx and subsidiaries consolidated_group put an asterisk after the word group and then at the bottom of the form_872 type -- this is with respect to the consolidated federal_income_tax of the new name c ein xx-xxxxxxx and subsidiaries consolidated_group for the group’s taxable years ending year and year tl-n-417-00 these form sec_872 should be signed by a current officer of corp d in addition to his signature the signature block should include his name typed his official title and the name of corp d sec_6061 and sec_6062 c issue - seeking transferee_liability is premature at this time you have asked whether the service should seek transferee_liability under sec_6901 against the transferee-successor we conclude that the service should not seek transferee_liability at this time there is no need to rely on transferee_liability as the form_872 extending the statute_of_limitations to date is valid and enforceable as noted above we believe that the form_872 which was executed by individual a on date d is valid and enforceable on successor liability grounds notwithstanding the fact that individual a signed the form_872 as an officer of corp a three days after corp a merged into llc the applicable certificate of merger plainly provides for successor liability as follows a ll debts liabilities and duties of each of the business entities that have been merged shall thereafter attach to the surviving entity and may be enforced against it to the same extent as if such debts liabilities and duties had been incurred or contracted by it agreement and plan of merger new name a llc sec_4 date c given the very strong probability that the form_872 is enforceable at law and equity and given the likelihood that the form_872 will be ratified by the successor llc we believe that for purposes of litigation practice and strategy it is unnecessary to seek to impose transferee_liability on llc by having it execute form_977 consent to extend the time to assess liability at law or in equity for income gift and estate_tax against a transferee or fiduciary and form_2045 transferee agreement we also note that there is no need to seek transferee_liability under sec_6901 where it appears that llc is liable as a matter of law as a successor sec_6901 does not impose tax_liability but merely provides the service with a procedure to enforce the existing liability of a transferee see 357_us_39 transferee_liability is determined by reference to state law the liability of a transferee may be assessed in the same manner and is subject_to the same provisions and limitations as in the case of the liability of the taxpayer transferor sec_6901 tl-n-417-00 transferee_liability is generally recognized as secondary rather than primary liability 234_f2d_237 10th cir 187_f2d_709 3d cir this principle underlies the general requirement that before the service can recover from the transferee it must first exhaust all other remedies against primary obligors to recover the tax 241_f2d_879 1st cir 20_tc_830 case development hazards and other considerations the above-cited merger agreement imposes primary liability on the surviving corporation as successor on this basis the surviving corporation could argue and a court might conclude that it is not secondarily liable as a transferee see 71_f2d_673 2d cir under state law corporation formed by consolidation of three prior corporations is liable for all debts and liabilities of the consolidating corporations including federal taxes in the same manner as if incurred by it the consolidated corporation is directly and primarily liable for the deficiencies in tax of its components as taxpayer but is not secondarily liable as a transferee of assets until it is shown that the tax cannot be collected from the one primarily liable but cf 42_tc_582 aff’d 373_f2d_91 5th cir cert_denied 389_us_842 notwithstanding state merger law there was a transfer of assets transferee_liability upheld please call if you have any further questions jasper l cummings jr tl-n-417-00 by associate chief_counsel gerald b fleming acting senior technician reviewer associate chief_counsel corporate pat donahue cc peter r hochman cc
